 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    YORK RISK SERVICES GROUP, INC., a               No. 2:18-cv-00535-KJM-DB
      NewYork Corporation,
11
                       Plaintiff,
12                                                    AMENDMENT TO THE
             v.                                       SCHEDULING ORDER
13
      DIAMOND BAKER & MITCHELL,
14    LLP., aCalifornia Limited Liability
      Partnership, andCRAIG A. DIAMOND, a
15    California resident,
16                     Defendants.
17

18

19                 The parties jointly request (ECF No. 39) to amend dates in the pretrial scheduling

20   order (ECF No. 36). Good cause appearing, the court GRANTS this request, as follows:

21
                     Description                      Existing Date               New Date
22
      Discovery Cutoff                           4/25/2020                  8/25/2020
23    Expert Disclosures                         5/22/2020                  9/22/2020
      Supplemental Expert Disclosures            6/12/2020                  10/12/2020
24
      Completion of Expert Discovery             7/3/2020                   11/3/2020
25    All Dispositive Motions Hearing Date       7/3/2020                   11/6/2020
      File Joint Pretrial Conference Statement   N/A                        N/A
26
      Final Pretrial Conference                  N/A                        N/A
27    Trial Briefs Due                           N/A                        N/A
28
                                                     1
 1   This amendment does not alter any other portions of the initial scheduling order (ECF No. 17).
 2
                   IT IS SO ORDERED.
 3

 4   DATED: March 10, 2020.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
